STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
18th day of April, 2014, by and among NU-MED PLUS, INC., a Utah corporation
(hereinafter referred to as the “Company”) and David Schenk, an individual
residing in the state of Utah, (hereinafter referred to as the “Buyer”), on the
following:




Premises




A.

The Company and Buyer want to set forth their understanding as to the terms and
conditions of the conversion and stock purchase by Buyer.




Agreement




BASED, upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, it is agreed as follows:




ARTICLE I

STOCK PURCHASE




1.01

Purchase and Sale of Common Stock.   Buyer agrees to purchase from the Company
and the Company agrees to sell to Buyer shares of the Company’s common stock,
par value $0.001 per share (the “Shares”) for a purchase price of thirty cents
($0.30) per share.  Under the terms of this Agreement, Buyer shall be able to
purchase Shares representing up to one hundred fifteen thousand dollars
($115,000) Purchase Price.  The balance of the Purchase Price, one hundred
fifteen thousand dollars ($115,000) may be paid in five installments.  Each
installment shall be made by the fifth of the month following the execution of
this Agreement with the first installment due and payable by April 30, 2014.
 The minimum payment on each installment shall be sixteen thousand four hundred
dollars ($16,400).  Failure to make any installment payment shall result in the
balance of the share purchase being terminated and only those Shares paid for in
full shall be deemed issued and outstanding and the Company shall have no
further obligation to issue any of the remaining Shares which have not be paid
for by Buyer.




1.02

Closing.




a)

The purchase and sale of the shares of Common Stock shall take place at a
closing (the “Closing”), to be held at such date, time and place, as shall be
determined by the Buyer and the Company but in no event later than September,
2014.




b)

At the Closing:




i)

The Company shall deliver to the Buyer a certificate (or certificates) for the
Shares.  The Company shall deliver certificates for only those Shares which have
been paid for in full by Buyer.




ii)

At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent

















--------------------------------------------------------------------------------

with the terms of this Agreement to carry out the transactions contemplated by
this Agreement.  




iii)

All representations, covenants and warranties of the Buyer and Company contained
in this Agreement shall be true and correct on and as of the closing date with
the same effect as though the same had been made on and as of such date.







ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE COMPANY




As an inducement to, and to obtain the reliance of Buyer in connection with
entering into this Agreement, the Company represents and warrants as follows:




2.01

Private Offering.    The Shares have not been and will not be registered with
the Securities and Exchange Commission (the “Commission”).  The sale of the
Shares shall be entered into in reliance on exemptions from the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended, and as such, will be deemed “restricted securities” limiting the
Shares’ ability to be transferred.




2.02

Approval of Agreement.   The Company has full corporate power, authority, and
legal right and has taken, or will take, all action required by law, its
articles of incorporation, bylaws, and otherwise to execute and deliver this
Agreement and to consummate the transactions herein contemplated including
entering into the Shares.  The board of directors of the Company has authorized
and approved the execution, delivery, and performance of this Agreement and the
transactions contemplated hereby including entering into the Shares.




2.03

Legal Right.  The performance of this Agreement and the consummation of the
transactions herein contemplated will not result in a material breach or
violation of any of the terms and provisions of, or constitute a default under,
any statute (except federal and state securities laws, compliance with which is
elsewhere provided for in particular detail), indenture, mortgage or other
agreement or instrument to which the Company is a party or by which it is bound
by any order, rule or regulation directed to the Company or its affiliates by
any court or governmental agency or body having jurisdiction over them; and no
other consent, approval, authorization or action is required for the
consummation of the transactions herein contemplated other than such as have
been obtained.




2.04

Validly Executed.   The Shares will be duly authorized, validly and legally
entered into and be a binding obligation on the part of the Company.




2.05

Organization.    The Company has been duly organized and is now a validly
existing corporation under the laws of the state of Utah lawfully qualified to
conduct the business for which it was organized and which it proposes to
conduct.  




















--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES

OF THE BUYER




As an inducement to, and to obtain the reliance of the Company in connection
with entering into this Agreement, Buyer represents and warrants as follows:




3.01

Representations.   Buyer is not relying on any representation or warranty of the
Company, whatsoever, except those representations and warranties contained in
this Agreement.




3.02

Standing and Authority of Buyer.   Buyer has all requisite power and authority
to execute and deliver this Agreement, to perform Buyer’s obligations hereunder
and to consummate the transactions contemplated hereby.




3.03

Execution and Delivery; No Conflict.




(a)

This Agreement has been duly executed and delivered by the Buyer and constitute
the valid and binding obligation of Buyer, enforceable against Buyer in
accordance with the terms herein, except as the same may be limited by:  (i)
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights; (ii) equitable principles; and
(iii) public policies with respect to the enforcement of indemnification
agreements.




(b)

The execution, delivery and performance of this Agreement by Buyer and the
consummation of the transactions contemplated hereby:  (i) have been duly and
validly authorized by all necessary action on the part of Buyer; and (ii) are
not prohibited by, do not violate any provision of, and will not result in the
breach of or accelerate or permit the acceleration of, the performance required
by the terms of any applicable law, rule regulation, judgment, decree, order, or
other requirement of the United States or any state of the United States, or any
court, authority, department, commission, board, bureau, agency, or
instrumentality of either thereof in a manner which would have a material
adverse effect on the Buyer, or any material contract, indenture, agreement or
commitment, to which the Buyer is a party or bound.




3.04

Consents and Approvals.   The execution, delivery, and performance by Buyer of
this Agreement and the consummation by Buyer of the transactions contemplated
hereby do not require the Buyer to obtain any consent, approval or action of, or
give any notice to, any corporation, person, firm, or judicial authority except:
 (i) such as have been duly obtained or made, as the case may be, and are in
full force and effect on the date hereof; and (ii) those which the failure to
obtain would have no material adverse effect on the transactions contemplated
hereby.




3.05

Securities Representations.   Buyer understands and agrees that the consummation
of this Agreement including purchasing the Shares as contemplated hereby,
constitutes the offer and sale of securities under the Securities Act.  Buyer
agrees that such transactions shall be consummated in reliance on exemptions
from the registration and prospectus delivery requirements of such statutes
which depend, among other items, on the circumstances under which such
securities are acquired.  In order to provide documentation for reliance upon
exemptions from the registration and prospectus delivery requirements for such
transactions Buyer agrees that it will sign appropriate representations and
warranties related to its suitability to invest in the Company, including an
investment letter and suitability questionnaire which are contained in the
“suitability letter” attached hereto as appendix “A.”   Buyer understands that
the Shares

















--------------------------------------------------------------------------------

have not been registered under the Securities Act and must be held indefinitely
without any transfer, sale, or other disposition unless such Shares are
subsequently registered under the Securities Act or registration is not required
under the Securities Act in reliance on an available exemption.  The Shares to
be received by the Buyer under the terms of this Agreement will be acquired for
the Buyer’s own account, for investment, and not with the present intention of
resale or distribution of all or any part of the securities. Buyer agrees that
he will refrain from transferring or otherwise disposing of the Shares, or any
interest therein, in such manner as to violate the Securities Act or any
applicable state securities law regulating the disposition thereof.  Buyer is an
“accredited investor” within the meaning of Regulation D promulgated under the
Securities Act and has adequate means for providing for his current needs and
possible personal contingencies and has no need now and anticipates no need in
the foreseeable future to sell the Shares.  Buyer understands that Shares are
being entered into in reliance on specific exemptions from the registration
requirements of Federal and state securities laws and that the Company is
relying upon the truth and accuracy of Buyer’s representations, warranties,
agreements, and understandings set forth herein to determine Buyer’s suitability
to purchase the Shares.




3.06

Disclosure Information.  Buyer believes he has received all the information
Buyer considers necessary or appropriate for deciding whether or not to purchase
the Shares.  Buyer further represents that he has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the purchase of the Shares.  The foregoing, however, does not
limit or modify the representations and warranties of the Company in Article 2
of this Agreement or the right of Buyer to rely thereon.  




3.07

Investment Experience.   Buyer is an investor in securities of companies in the
development stage and acknowledges that he is able to fend for himself, can bare
the economic risk of his investment and has such knowledge and experience in
financial or business matters that he is capable of evaluating the merits and
risks of purchasing the Shares.




3.08

Acknowledgment.   Buyer acknowledges that the Company has lost money, is
expanding its operations into new product offerings which may not be successful,
that the Company may not have the funds to execute on its business plan, that
the Company’s operations are subject to the risks inherent in the establishment
of new products, and that there can be no assurance that the Company will ever
achieve profitability or that, if achieved, such profitability could be
sustained.  Buyer further acknowledges that purchase of the Shares involves
substantial risk and the potential loss of the entire Purchase Price. Buyer
acknowledges that additional shares are being issued to management for
compensation and there are promissory notes outstanding that can be converted
into a substantial number of shares of the Company’s common stock which could
substantially dilute the current shareholders and potentially make it difficult
for the Company to raise additional capital or establish a trading market for
shares of the Company’s common stock.




3.09

Knowledge of Company.  Buyer is aware, through his own extensive due diligence
of all material information respecting the past, present and proposed business
operations of the Company, including, but not limited to, its technology, its
management, its financial position, or otherwise; understands that there is no
“established trading market” for the Shares, that the Company is uncertain, at
this time, whether there’re will be any future “established trading market” for
the Company’s common stock.  Buyer has conducted his own investigation of the
risks and merits of an investment in the Company, and to the extent desired,
including, but not limited to a review of the Company’s books and records,
financial statements and Buyer has had the opportunity to discuss these
documents with the directors and

















--------------------------------------------------------------------------------

executive officers of the Company; to ask questions of these directors and
executive officers; and that to the extent requested, all such questions have
been answered to his satisfaction.




3.10

Private Offering.    The Shares have not been and will not be registered with
the Securities and Exchange Commission (the “Commission”).  The sale of the
Shares shall be entered into in reliance on exemptions from the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended, and as such, will be deemed “restricted securities” limiting the
Shares’ ability to be transferred.







ARTICLE IV

SPECIAL COVENANTS




4.01

Use of Funds.  All funds received will be used for general business purposes.




4.02

Access to Books and Records.   Until the closing date, the Company will afford
to Buyer and its authorized representatives full access to the properties,
books, and records of the Company in order that Buyer may have full opportunity
to make such reasonable investigation as it shall desire to make of the affairs
of the Company and will furnish the Buyer with such additional financial and
other information as to the business and properties of the Company as Buyer
shall from time to time reasonably request.




4.03

Private Offering.  The Company and Buyer agree and understand that the
consummation of this Agreement including the purchase of the Shares by Buyer and
execution of this Agreement as contemplated hereby, may constitutes the offer
and sale of securities under the Securities Act and applicable state statutes.
 The Company and Buyer agree such transactions shall be consummated in reliance
on exemptions from the registration and prospectus delivery requirements of such
statutes which depend, among other items, on the circumstances under which such
securities are acquired.




(a)

In order to provide documentation for reliance upon exemptions from the
registration and prospectus delivery requirements for such transactions, the
signing of this Agreement and the delivery of appropriate separate
representations, including the “suitability letter” attached hereto as appendix
“A” shall constitute the parties acceptance of, and concurrence in, the
following representations and warranties:




(i)

Buyer acknowledges that neither the SEC nor the securities commission of any
state or other federal agency has made any determination as to the merits of the
purchase of the Shares, and that this transaction involves certain risks,
including the possible loss of his entire investment.




(ii)

Buyer has received and read the Agreement and understand the risks related to
the consummation of the transactions herein contemplated.




(iii)

Buyer has such knowledge and experience in business and financial matters that
he is capable of evaluating each business.




(iv)

Buyer has been provided with copies of all materials and information requested
by Buyer or their representatives, including any information requested to verify
any information furnished (to the extent such information is available or can be
obtained

















--------------------------------------------------------------------------------

without unreasonable effort or expense), and the parties have been provided the
opportunity for direct communication regarding the transactions contemplated
hereby.




(v)

All information which Buyer has provided to the Company or their representatives
concerning his suitability and intent to purchase the Shares is complete,
accurate, and correct.




(vi)

Buyer has not offered or sold any securities of the Company or interest in this
Agreement and has no present intention of dividing the Shares to be received or
the rights under this Agreement with others or of reselling or otherwise
disposing of any portion of such Shares or rights, either currently or after the
passage of a fixed or determinable period of time or on the occurrence or
nonoccurrence of any predetermined event or circumstance.




(vii)

Buyer understand that the Shares have not been registered, but are being
acquired by reason of a specific exemption under the Securities Act as well as
under certain state statutes for transactions not involving any public offering
and that any disposition of the subject Shares may, under certain circumstances,
be inconsistent with this exemption and may make Buyer an “underwriter,” within
the meaning of the Securities Act.  It is understood that the definition of
“underwriter” focuses upon the concept of “distribution” and that any subsequent
disposition of the subject Shares can only be effected in transactions which are
not considered distributions.  Generally, the term "distribution" is considered
synonymous with “public offering” or any other offer or sale involving general
solicitation or general advertising.  Under present law, in determining whether
a distribution occurs when securities are sold into the public market, under
certain circumstances one must consider the availability of public information
regarding the issuer, a holding period for the securities sufficient to assure
that the persons desiring to sell the securities without registration first bear
the economic risk of their investment, and a limitation on the number of
securities which the stockholder is permitted to sell and on the manner of sale,
thereby reducing the potential impact of the sale on the trading markets.  These
criteria are set forth specifically in rule 144 promulgated under the Securities
Act.




(b)

In connection with the transaction contemplated by this Agreement, the Company
and Buyer shall each file, with the assistance of the other and their respective
legal counsel, such notices, applications, reports, or other instruments as may
be deemed by them to be necessary or appropriate in an effort to document
reliance on such exemptions, and the appropriate regulatory authority in the
states where Buyer reside unless an exemption requiring no filing is available
in such jurisdictions, all to the extent and in the manner as may be deemed by
such parties to be appropriate.




(c)

In order to more fully document reliance on the exemptions as provided herein,
the Company and Buyer shall execute and deliver to the other, at or prior to the
closing, such further letters of representation, acknowledgment, suitability, or
the like as the Company or Buyer and its counsel may reasonably request in
connection with reliance on exemptions from registration under such securities
laws including but not limited to an investment letter.




(d)

The Company and Buyer acknowledge that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and

















--------------------------------------------------------------------------------

that no legal opinion or other assurance will be required or given to the effect
that the transactions contemplated hereby are in fact exempt from registration
or qualification.




ARTICLE V

MISCELLANEOUS




5.01

Attorney's Fees.  In the event that any party institutes any action or suit to
enforce this Agreement or to secure relief from any default hereunder or breach
hereof, the breaching party or parties shall reimburse the nonbreaching party or
parties for all costs, including reasonable attorneys' fees, incurred in
connection therewith and in enforcing or collecting any judgment rendered
therein.




5.02

Entire Agreement.  This Agreement represents the entire agreement between the
parties relating to the subject matter hereof.  All previous agreements between
the parties, whether written or oral, have been merged into this Agreement.
 This Agreement alone fully and completely expresses the agreement of the
parties relating to the subject matter hereof.  There are no other courses of
dealing, understandings, agreements, representations, or warranties, written or
oral, except as set forth herein.




5.03

Survival; Termination.  The representations, warranties, and covenants of the
respective parties shall survive the closing and the consummation of the
transactions herein contemplated for a period of six months from the closing,
unless otherwise provided herein.




5.04

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




5.05

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and such remedies may be enforced concurrently, and no waiver by any
party of the performance of any obligation by the other shall be construed as a
waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  At any time prior to the closing, this Agreement may be
amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance thereof may be extended by a writing signed
by the party or parties for whose benefit the provision is intended.




5.06

Binding Effect.  This Agreement shall inure to the benefit of and be binding
upon the Company and Buyer and their successors.  Nothing expressed in this
Agreement is intended to give any person other than the persons mentioned in the
preceding sentence any legal or equitable right, remedy or claim under this
Agreement.




5.07

Severability.  Every provision of this Agreement is intended to be severable.
 If any term or provision hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remainder hereof.




5.08

Captions.  The captions or headings in this Agreement are inserted for
convenience and identification only and are not intended to describe, interpret,
define, or limit the scope, extent, or intent of this Agreement or any
provisions hereof.




5.09

Applicable Law.  The Company and Buyer hereby agree that this Agreement shall be
governed by and construed and enforced under and in accordance with the laws of
the State of Utah.

















--------------------------------------------------------------------------------




5.10

Negotiated Agreement.  This Agreement has been negotiated and shall not be
construed against the party responsible for drafting all or parts of this
Agreement.




5.11

Opportunity to Hire Counsel.  The Buyer  acknowledges that he has been advised
and has been given an opportunity to hire counsel with respect to this Agreement
and the transactions contemplated hereby.  Buyer further acknowledges that
Company’s counsel has solely represented the Lender in connection with this
Agreement and the transactions contemplated hereby and no other person.







IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first above written.




THE COMPANY:

THE BUYER:

NU-MED PLUS, INC.

David Schenk

a Utah corporation




By: /s/ Jeffrey L. Robins

/s/ David Schenk

     A Duly Authorized Officer

















--------------------------------------------------------------------------------

Appendix A




SUITABILITY LETTER




TO:

NU-MED PLUS, INC.




I make the following representations with the intent that they may be relied on
by NU-MED PLUS, INC. (the "Company").  




1.

I have had the opportunity to ask questions of, and receive answers and
information, from the officers of the Company and I deemed such information
sufficient to make an investment decision on the Company.




2.

I have such knowledge and experience in business and financial matters that I am
capable of evaluating the Company, its business activities, and the risks and
merits of this prospective investment, and I am not utilizing a Buyer
representative (as defined in regulation D) in connection with the evaluation of
such risks and merits, except the following:   




3.

I shall provide a separate written statement from each Buyer representative on
the Buyer Representative Acknowledgment form available from the Company in which
is disclosed (i) the relationship of the Buyer representative with the Company,
if any, which has existed at any time during the previous two years, and
compensation received or to be received as a result of such relationship, and
(ii) the education, experience, and knowledge in financial and business matters
which enables the Buyer representative to evaluate the relative merits and risks
of an investment in the Company.  




4.

The undersigned and the Buyer representatives listed above together have such
knowledge and experience in financial and business matters that they are capable
of evaluating the Company and the proposed activities thereof and the merits and
risks of this prospective investment.  




5.

I have adequate means of providing for my current needs and possible personal
contingencies and have no need in the foreseeable future for liquidity of an
investment in the Company.  




6.

Instructions:  Complete either (a) or (b) below, as applicable:




(a)      FOR ACCREDITED INVESTORS.  I confirm that I am an "accredited investor"
as defined under rule 501 of regulation D promulgated under the Securities Act
of 1933, as amended (the "Securities Act"), as checked below:  




(i)

Any bank as defined in section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Securities Exchange
Act of 1934; any insurance company as defined in section 2(13) of the Securities
Act; any investment company registered under the Investment Company Act of 1940
or a business development company as defined in section 2(a)(48) of that Act;
any small business investment company licensed by the U. S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement





-1-




--------------------------------------------------------------------------------

Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in section 3(21) of such Act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

o

Yes

o

No




(ii)

Any private business development company as defined in section 302(a)(22) of the
Investment Advisers Act of 1940;

o

Yes

o

No




(iii)

Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

o

Yes

o

No




(iv)

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

o

Yes

o

No




(v)

Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his or her purchase exceeds $1,000,000,
excluding the value of the primary residence of such person;

o

Yes

o

No




For purposes of category (v), the term "net worth" means the excess of total
assets over total liabilities.  




(vi)

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;

o

Yes

o

No




In determining income, the undersigned should add to his or her adjusted gross
income any amounts attributable to tax exempt income received, losses claimed as
a limited partner in any limited partnership, deductions claimed for depletion,
contributions to an IRA or Keogh retirement plan, alimony payments, and any
amount by which income from long-term capital gains has been reduced in arriving
at adjusted gross income.




(vii)

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in section 230.506(b)(2)(ii); and

o

Yes

o

No




(viii)

Any entity in which all of the equity owners are accredited investors.  

o

Yes

o

No





-2-




--------------------------------------------------------------------------------




(b)

FOR NONACCREDITED INVESTORS.  I am not an accredited investor.




 The following information is being provided here in lieu of furnishing a
personal financial statement.




(i)

My net worth excluding principal residence, furnishings, and automobiles is at
least _____ times the total investment I intend to make in the Company;




(ii)

My annual disposable income, after excluding all of my personal and family
living expenses and other cash requirements for current obligations, is such
that the loss of my entire investment in the Company would not materially alter
my standard of living;

o

Yes

o

No




(iii)

Considering the foregoing and all other relevant factors in my financial and
personal circumstances, I am able to bear the economic risk of an investment in
the Company.

o

Yes

o   No




7.

I have previously been advised that I would have an opportunity to review all
the pertinent facts concerning the Company, and to obtain any additional
information which I might request, to the extent possible or obtainable, without
unreasonable effort and expense, in order to verify the accuracy of the
information provided me.  




8.

I have personally communicated or been offered the opportunity to communicate
with executive officers of the Company to discuss the business and financial
affairs of the Company, its products and activities, and its plans for the
future.  I acknowledge that if I would like to further avail myself of the
opportunity to ask additional questions of the Company, the Company will make
arrangements for such an opportunity on request.  




9.

I have been advised that no accountant or attorney engaged by the Company is
acting as my representative, accountant, or attorney.  





-3-




--------------------------------------------------------------------------------




10.

I will hold title to my interest as follows:  

o

Community Property

o

Separate Property

o

Joint Tenants, with Right of

o

Tenants in Common

Survivorship

o

Other (Single Person, Trust, Etc., Please Indicate.)







11.

The address below is my true and correct principal residence.  




DATED this _____ day of ___________, 2013.  







Name (Please Print)

Name of Joint Subscriber, If Any







Signature

Signature







Street Address

Street Address







City, State, and Zip Code

City, State, and Zip Code





-4-


